                 Case 1:19-cv-11389-VEC Document 9 Filed 03/03/20 Page 1 of 2
                                                                                   Seyfarth Shaw LLP
                                                                                    620 Eighth Avenue
                                          USDC SDNY                          New York, New York 10018



MEMO ENDORSED
                                          DOCUMENT                                    T (212) 218-5500

                                          ELECTRONICALLY FILED                        F (212) 218-5526

                                          DOC #:                                   jegan@seyfarth.com
                                          DATE FILED: 3/3/2020                        T (212) 218-5291

                                                                                     www.seyfarth.com



   March 3, 2020

   VIA ECF

   Hon. Valerie E. Caproni
   United States District Judge
   United States District Court for the Southern District of New York
   40 Foley Square, Courtroom 443
   New York, NY 10007

   Re:      Calcano v. Drybar Holdings LLC,
            Civil Action No.: 1:19-cv-11389-VEC (S.D.N.Y.)

   Dear Judge Caproni:

          This Firm represents Defendant Drybar Holdings LLC (“Drybar” or “Defendant”)
   in the above-referenced matter. We have conferred with Plaintiff’s counsel and write,
   with Plaintiff’s concurrence, to jointly request a stay of this action until August 3, 2020.

         By way of background, the Court stayed Defendant’s time to respond to the
   Complaint until the date of the Initial Pretrial Conference which is April 17, 2020. If the
   Court does not stay this matter, Defendant will file a motion to dismiss by this date.

           The parties respectfully request that this action be stayed to allow for the
   resolution of motions to dismiss in similar matters arising out of gift cards that do not
   include Braille, which are currently pending before the Court and other judges in this
   District and the Eastern District of New York. The stay would allow the parties to have
   the benefit of the Court’s analysis of the issues in other matters, which will inform their
   assessment of the pending case. It will also conserve resources of both the parties and
   the Court. Similar stays were recently granted on the same grounds by Judge Woods in
   Calcano v. Domino’s Pizza, Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.) (ECF No.
   24) and Delacruz v. Jamba Juice, Case No. 1:19-cv-10321-GHW (S.D.N.Y.) (ECF No.
   20), and by Judge Abrams in Delacruz v. Five Below, Inc., Case No. 1:19-cv-10294-RA
   (S.D.N.Y.) (ECF No. 16). These orders are enclosed for the Court’s convenience.

         We thank the Court for its time and attention to this matter, and for its
   consideration of this application.




   61595992v.1
              Case 1:19-cv-11389-VEC Document 9 Filed 03/03/20 Page 2 of 2
                                                                   Hon. Valerie E. Caproni
                                                                            March 3, 2020
                                                                                   Page 2

                                        Application GRANTED. This case is STAYED until August 3,
Respectfully submitted,
                                        2020 to permit the resolution of motions to dismiss in similar
SEYFARTH SHAW LLP                       matters currently pending before the Court and elsewhere in this
                                        district. The initial pretrial conference scheduled for April 17,
                                        2020 is adjourned sine die. The parties are directed to submit a
/s/ John W. Egan                        joint status letter to the Court no later than July 27, 2020. In
                                        addition, no later than five days after the issuance of any
                                        opinion in this district relevant to the claims asserted in this
John W. Egan                            case, the parties are directed to submit a joint letter addressing
                                        the impact of the decision on this case and the continued need
Enclosures
                                        for a stay.
cc: All counsel of record (via ECF)
                                        SO ORDERED.



                                                                        3/3/2020
                                        HON. VALERIE CAPRONI
                                        UNITED STATES DISTRICT JUDGE




61595992v.1
Case 1:19-cv-11389-VEC Document 9-1 Filed 03/03/20 Page 1 of 2




                      EXHIBIT A
              Case 1:19-cv-11389-VEC Document 9-1 Filed 03/03/20 Page 2 of 2




62175504v.1
Case 1:19-cv-11389-VEC Document 9-2 Filed 03/03/20 Page 1 of 3




                      EXHIBIT B
          Case 1:19-cv-10321-GHW
               1:19-cv-11389-VEC Document
                                 Document9-2
                                          20 Filed 03/03/20
                                                   02/26/20 Page  2
                                                                  1 of 3
                                                                       2
                                                               Eversheds Sutherland (US) LLP
                                                                                                            1114 Avenue of the Americas, 40th
                                                                                                            Floor
                                                                                                            New York, NY 10036-7703

                                                                                                            D: +1 212.383.5082
                                                                                                            F: +1 212.389.5099

                                                                                                            alexfuchs@
                                                                                                            eversheds-sutherland.com


                                                                                                         USDC SDNY
                                                                                                         DOCUMENT
                                                                                                         ELECTRONICALLY FILED
      February 24, 2020                                                                                  DOC #:
                                                                                                         DATE FILED: 02/26/20
      Via CM/ECF
      The Honorable Gregory H. Woods
      United States Direct Court
      Southern District of New York
      500 Pearl Street                                                     MEMORANDUM ENDORSED
      New York, NY 10007


      Re:       Delacruz v. Jamba Juice
                Case No. 1:19-cv-10321


      Dear Judge Woods:

                The undersigned represents Jamba Juice Company, Defendant in the above-

      referenced matter (“Defendant”). Pursuant to Local Civil Rule 7.1(d) and Rule 1.E. of Your

      Honor’s Individual Practices and Rules, the undersigned and counsel for Plaintiff jointly

      write to request a stay of this action. The stay is requested to allow for the resolution of

      motions dismiss in similar matters, alleging violations of the ADA arising out of gift cards

      which do include Braille, currently pending before the Court and before other judges in the

      district. The stay would allow the parties to review any decision issued in these matters and

      has the potential to substantially conserve the resources of both the parties and the Court. A

      similar stay was recently granted by the Court on the same grounds in Calcano v. Domino’s

      Pizza, Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.). The only deadline impacted by the

      proposed stay is the February 24, 2020, deadline for Defendant to file its motion to dismiss.




Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
     Case 1:19-cv-10321-GHW
          1:19-cv-11389-VEC Document
                            Document9-2
                                     20 Filed 03/03/20
                                              02/26/20 Page 3
                                                            2TheofHonorable
                                                                   3
                                                                   2        Gregory H. Woods
                                                                                 February 24, 2020
                                                                                 Page 2




  The undersigned has conferred with counsel for Plaintiff, and the parties jointly seek the

  requested relief.

          Alternatively, should the Court not grant the requested stay, Defendant requests a 10-

  day enlargement of time, up to and including, March 5, 2020, to file its motion to dismiss.

  Defendant’s current deadline to move to dismiss the Class Action Complaint is February 24,

  2020. The undersigned has conferred with counsel for Plaintiff regarding this request, and

  they consent to the extension. This is the Defendant’s second request for an extension of

  time.

          Thank you in advance for your consideration of this matter.

                                                Respectfully submitted,

                                                /s/ Alexander P. Fuchs
                                                Alexander P. Fuchs
                                                Attorney for Jamba Juice Company



  APF/fa
  Cc: Jeffrey M. Gottlieb (via ECF)
      Dana L. Gottlieb (via ECF)



Application granted. This case is stayed to permit the resolution of motions to dismiss in
similar matters currently pending before the Court and elsewhere in this district. The stay will
remain in effect until July 21, 2020 or such earlier date as the Court may determine. The
parties are directed to submit a joint status letter to the Court no later than July 14, 2020. In
addition, no later than five days following the issuance of any opinion(s) in the Second Circuit
evaluating the merits of claims such as those advanced by Plaintiff here, the parties are
directed to submit a joint status letter addressing the impact of the decision(s) on the viability
of this case and the continued need for a stay.

SO ORDERED.
                                                         _____________________________________
Dated: February 26, 2020                                        GREGORY H. WOODS
New York, New York                                             United States District Judge
Case 1:19-cv-11389-VEC Document 9-3 Filed 03/03/20 Page 1 of 3




                      EXHIBIT C
         Case
          Case1:19-cv-11389-VEC
               1:19-cv-10294-RA Document
                                Document 16
                                         9-3 Filed
                                              Filed02/28/20
                                                    03/03/20 Page
                                                              Page12ofof23
             Case 1:19-cv-10294-RA Document 15 Filed 02/27/20 Page 1 of 2

BLANKROM
127J rwenu(-' of the ,\mericas I Nc\w York, NY 10020
blankrome,rnrn




Phone:           (212) 885-5246

Fax:             (9/7) 332-3//53

Email:           a mi ngion e(a:hl an k rom e. com




                                                                          February 27, 2020


Hon. Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York                                                                 USDC-SDNY
Thurgood Marshall United States Courthouse                                                    DOCTMENT
40 Foley Square, Room 2203                                                                    ELECTRO~ICALLY FILED i
New York, NY 10007
                                                                                              ~)C#: _ _ _, __ _ _       I
                      Re:        Delacruz v. Five Below, Inc.                             ~1)-\lE FILED:   d /)-t I J-0 .
                                 Civil Action No.: 19-cv-10294 (RA)

Dear Judge Abrams:

        Blank Rome represents Five Below, Inc. ("Defendant") in the above-referenced matter. In
accord with Your Honor's Individual Rules and Practices, we write, jointly with Plaintiff's counsel
and with his consent, to respectfully request a stay of this matter pending the resolution of the
motion to dismiss pending before the Court in Henry Tucker v. Whole Foods Market Group, Inc.,
No. l 9-cv-9842 (RA).

        The plaintiff in Tucker asserts identical claims as those asserted in this case. Your Honor's
decision on the defendant's motion to dismiss in that action will therefore have a significant impact
on this case, as it will help clarify and possibly narrow the issues in the matter and help Defendant
determine how to respond to the Complaint. 1 Therefore, staying this matter pending the resolution
of the defendant's motion to dismiss in Tucker is in the interest of judicial economy and will help
conserve both the parties' and the Court's time and resources. A stay was entered for similar
reasons in two other cases pending before this Court which assert identical claims, Calcano v.
Domino's Pizza, No. l 9-cv-9823 (see Docket Entry No. 24, in which the Hon. Gregory H. Woods
entered an Order providing, among other things, that "this case is stayed to permit the resolution


1 Defendant notes that motions to dismiss have also been tiled by the defendants in at least two other cases pending

before your Honor which also assert identical claims as those asserted in this case, Braulio Thorne v, Boston Market
Corporation, No. 19-cv-9932 (RA) and l'vfarcos Calcano v /,uLuLemon USA Inc, No. 19-cv-10430 (RA).
However, unlike the motion to dismiss filed in the Tucker case. the motions to dismiss in these two other cases have
not yet been fully briefed by the parties. Nevertheless, Your Honor's ruling on those motions will also have a
significant impact on the parties' claims and defenses, and how the Defendant will respond to the Complaint, in this
case.




                                                     Blank Rome LLP   I blc1nkrornexom
        Case
         Case1:19-cv-11389-VEC
              1:19-cv-10294-RA Document
                               Document 16
                                        9-3 Filed
                                             Filed02/28/20
                                                   03/03/20 Page
                                                             Page23ofof23
             Case 1:19-cv-10294-RA Document 15 Filed 02/27/20 Page 2 of 2

  BLANKROM
  Judge Abrams
  February 27, 2020
  Page 2


  of motions to dismiss in similar matters currently pending before the Court and elsewhere in this
  District" and staying the case until July 21, 2020), and Delacruz v. Jamba Juice Company, No. 19-
  cv- l 0321 (same order in another case pending before Judge Woods, see D.E. 20).

         The parties further propose that Defendant will file its response to the Complaint within
  fourteen (14) days of the Court's order on Whole Foods' motion to dismiss, and that the Initial
  Conference in the case will be scheduled within thirty (30) days of such ruling.

          In the alternative, if the Court is not inclined to stay this matter, Defendant writes to request
 a thirty (30) day extension of time from the Court's determination of this letter motion to answer,
 move, or otherwise respond to the Complaint. Defendant's response to the Complaint is currently
 due on March 2, 2020. This is the third request for an extension of time, and the Court has granted
 the parties' first two requests. The parties further request the initial conference, currently
 scheduled for March 20, 2020, be adjourned thirty (30) days from the date Defendant must file a
 response to the Complaint. Plaintiff consents to these proposed extensions, and the requested
 extensions will not prejudice any party to this action.

          Accordingly, the parties respectfully request that this matter be stayed pending the Court's
 determination of the motion to dismiss filed by the defendant in the Tucker v. Whole Foods action
 or, in the alternative, that Defendant be granted a thirty (30) day extension of time to answer, move,
 or otherwise respond to the Complaint.

         We appreciate Your Honor's consideration of this request, and thank the Court for its time
 and attention to this matter.

                                                          Respectfully submitted,

                                                          Isl Anthony A. Mingione

                                                          Anthony A. Mingione

 cc: All Counsel of Record

Application granted. This action is stayed pending the resolution of
the motion to dismiss in Tucker v. Whole Foods Market Group, Inc.,
No. 19-cv-9842. Defendant shall respond to the Complaint within 14
days of the Court's decision on the motion to dismiss in Tucker.

The initial conference scheduled for March 20, 2020 is hereby
adjourned sine die.

SO ORDERED.
